UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-6524


DARRELL THOMPSON,

                Plaintiff - Appellant,

          v.

FRANK L. PERRY; MR. SUMMERS, Superintendent; MR. STANBACK,
Asst. Superintendent,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:15-cv-00125-TDS-LPA)


Submitted:   June 25, 2015                  Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darrell Thompson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Darrell Thompson appeals the district court’s order denying

relief without prejudice on his 42 U.S.C. § 1983 (2012) complaint.

The   district   court    referred   this   case    to   a    magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2012).             The magistrate judge

recommended that relief be denied and advised Thompson that failure

to file timely objections to this recommendation could waive

appellate   review   of    a   district     court   order      based   upon   the

recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.                 Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).     Thompson has waived appellate review by failing

to file objections after receiving proper notice.               Accordingly, we

affirm the judgment of the district court.

      We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      2